Moss, Judge,
delivered the opinion of the court.:
This case was submitted with the cases of Dyer & Company v. United, States, B-119, and Albert Miller et al. v. United States, B-121, on the evidence taken in the three cases. The opinion in the Miller ease, decided as of this date, is appli*662cable to the questions involved in the instant case. Plaintiff is entitled to recover as follows:
On weight shortages_$2, 541.19
Total rejections_'- 10, 285.64
Deductions for minimum car weights- 265.67
Reconsigning charges_ 45.32
Demurrage deductions- 80.34
Underallowanee on freight- 122.12
Repricing and regrading- 3, 644. 59
Total_ 16,984.87
And it is so ordered.
GREEN, Judge; Graham, Judge; and Booth, Ohief Justice, concur.